Case 1:19-cv-12177-LTS Document 15-3 Filed 01/22/20 Page 1 of 5


                        COMMONWEALTH OF MASSACHUSETTS

      SUFFOLK, ss.                                                    SUPERIOR COURT
                                                                         CIVIL ACTION
                                                                        NO. 20I4-1093-E

                        COMMONWEALTH OF MASSACHUSETTS

                                               v.

                            CORINTHIAN COLLEGES, INC. and
                              CORINTHIAN SCHOOLS, INC.

                  FINDINGS AND ORDER FOR ENTRY OF TUDGMENT

            Plaintiff Commonwealth of Massachusetts having moved this Court for

      summary judgment against defendants Corinthian Colleges, Inc. and Corinthian

      Schools, Inc. (collectively "Corinthian") pursuant to Mass. R. Civ. P, 56; and

            The court having considered the Commonwealth's unopposed motion and

      statement of undisputed facts, together with the affidavits and exhibits submitted by

      the Commonwealth in support of the motion; and

             The court having jurisdiction over the subject matter of this action pursuant to
                                  £
      G.L. c. 93A, § 4; and

            The court having personal jurisdiction over defendants pursuant to G.L. c.

      223A § 3(a) and (b); and

            Venue being proper in Suffolk County pursuant to G.L. c. 223, § 5 and G.L. c.

      93A, § 4; and

            The court having allowed, on June 6, 2016, the Commonwealth's unopposed

      summary judgment motion as to defendants' liability for the Commonwealth's claims.
Case 1:19-cv-12177-LTS Document 15-3 Filed 01/22/20 Page 2 of 5


            The court makes the following findings as to damages on the claims for which

      defendants were found to be liable:

      1.    The Commonwealth submitted a calculation of restitution damages in the

            affidavit of Dr. Burt Feinberg, sworn to December 22, 2015 (the "restitution

            calculation"), in support of the Commonwealth's Motion for Summary-

            Judgment.
                                                    i'


      2.    Dr. Feinberg testified at a hearing held by the Court on July 26, 2016, to

            consider the Commonwealth's request for damages.

      3.    Dr. Feinberg, who has a Ph.D. in mathematics from Tufts University, is a

            mathematician employed by the Office of the Attorney General, 1 Ashburton

            Place, Boston MA 02108. Dr. Feinberg has many years of experience

            performing damages and related calculations in a range of insurance, financial,

            and education cases.

      4.    The Commonwealth's complaint in this action alleges that defendants

            committed unfair or Receptive acts or practices by misrepresenting, inter alia,

            the value and quality of the education provided to students, misrepresenting

            the placement rates and the probability of employment, promising students

            jobs they never received, and overstating the earnings students would receive

            in such jobs, and by steering students into unfair private loans created and

            guaranteed by defendants, in violation of c. 93A, section 4.


                                                2
Case 1:19-cv-12177-LTS Document 15-3 Filed 01/22/20 Page 3 of 5



      5.   Restitution is authorized in cases where defendants are found to have liability

           for unfair or deceptive acts or practices in violation of c, 93A, section 4.

      6.   The Commonwealth's restitution calculation measures the monies acquired

           from consumers by defendants, restoring these consumers to the position they

           were in prior to the unfair or deceptive acts or practices that were the basis for

           the summary judgment on liability.
                                                     i


      7.   The restitution calculation is based on data on the costs of certain of

           defendants' Dental Assistant, Medical Assistant, Medical Administrative

           Assistant, Medical Insurance Billing and Coding, and Massage Therapy

           programs at defendants' Everest Brighton and Everest Chelsea campuses for

           students enrolling during the period July 1, 2007 through June 30, 2014. The

           cost data were provided in defendants' catalogs or on defendants' websites, and

           are contained in the Affidavit of Jennifer Snow ("Snow Affidavit"), Exhibit 126,

           sworn to on December 23, 2015, submitted in support of the Commonwealth's

           Motion for Summary^Judgment.

      8.   The costs used in the restitution calculation include costs for tuition, fees,

           books, and supplies. These costs were aggregated to produce the total costs for

           each of programs during each of the relevant time periods.

      9.   In the restitution calculation. Dr. Feinberg determined the number of

           graduates in each program during each of the relevant periods from data


                                                 3
Case 1:19-cv-12177-LTS Document 15-3 Filed 01/22/20 Page 4 of 5



            provided in spreadsheet form by defendants. The spreadsheet, contained in

            the Snow Affidavit as Exhibit 71 and provided to the Court in electronic form

            on disk, contains a complete list of all students enrolled at Corinthian during

            the relevant time period, together with fields showing the students' school,

            program, enrollment dates, graduation dates, if any, and certain other directory,

            information.
                                                   i
      10.   Dr. Feinberg extracted counts of all graduates who enrolled in each relevant

            program during the annual time periods extending from July 1 through June 30

            in each of the years 2007 through 2014 from Snow Affidavit Exhibit 71.

      11.   The Commonwealth's restitution calculation includes counts of all graduates

            who made payments to defendants during the relevant time periods, both

            those who obtained jobs after graduating and those who did not.

      12.   The restitution calculation makes no distinction between graduates as to

            whom the record on summary judgment contains statements that such

            students relied on de|endants misrepresentations, and graduates as to whom

            the record contains no such statements.

      13.   The Commonwealth's restitution calculation uses the counts of graduates in

            each program during the relevant period and the costs for each such program

            to determine the total amount paid by all graduates to defendants for each

            such program.


                                                4
Case 1:19-cv-12177-LTS Document 15-3 Filed 01/22/20 Page 5 of 5



      14.    The Commonwealth then aggregates the payments for all programs to

            determine the restitution amount.

      15.   The total restitution amount contained in Dr. Feinberg's affidavit is at

            $67,333,091. This amount represents the total of all monies acquired by

            defendants from graduates enrolling in the relevant programs during the period

            July 1, 2007 through June 30, 2014.

                             ORDER FOR ENTRY OF TUDGMENT

            Upon consideration of the foregoing findings, it is hereby ORDERED,

      ADJUDGED AND DECREED that Defendants Corinthian Colleges, Inc. and

      Corinthian Schools, Inc. shall jointly and severally make restitution in the amount of

      $67,333,091 to the Attorney General of the Commonwealth, together with interest

      and the costs of this action.




                                                    Peter MTxauriat
                                                    Justice of the Superior Court


      Dated: August I, 2016




                                                5
